Citation Nr: 1602854	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  10-00 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for residuals of a left tibia and fibula fracture. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date prior to January 31, 2008, for the assignment of a 20 percent evaluation for service-connected residuals of left hip dislocation and left fracture acetabulum.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION


The Veteran had active military service from May 1960 to March 1962.

These matters come before the Board of Veteran' Appeals (Board) on appeal from July 2008 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

As noted in a previous action, the Veteran failed to appear for a scheduled Board hearing and his request for a Board hearing was therefore considered withdrawn.  No additional request for a hearing has been made since he last failed to report for his scheduled hearing in November 2011.  

The procedural history of this case is a lengthy one, involving multiple actions by the Board and an appeal to and remand from the United States Court of Appeals for Veterans Claims (Court).  Specifically, in a February 2012 decision, the Board denied a rating in excess of 20 percent for a lumbosacral strain, a rating in excess of 20 percent for residuals of a left tibia and fibula fracture, and a rating in excess of 10 percent for a scar.  The Board also granted an increased evaluation of 20 percent for a left hip disability.  The Veteran appealed the Board's denial of a rating in excess of 20 percent for residuals of a left tibia and fibula fracture to the Court, and in a June 2013 memorandum decision, the Court remanded that matter for readjudication.  The Court also determined that the evidence reasonably raised the issue of entitlement to TDIU and that matter was also remanded.  Most recently, in a May 2014 action, the Board remanded the claims of entitlement to an evaluation in excess of 20 percent disabling for residuals of a left tibia and fibula fracture and to TDIU for further development.  Upon review of the development undertaken on remand, the Board finds another remand is necessary.  
The Board also notes that in a separate decision dated in May 2014, the Board determined that there was clear and unmistakable error (CUE) in an August 22, 1968, Board decision that, in part, denied an increased evaluation for the Veteran's service-connected residuals of a fracture of the left tibia and fibula.  The Board thus restored a rating of 20 percent for residuals of the left tibia and fibula fracture, effective as of December 1, 1968.  In a rating decision dated on January 13, 2015, the RO effectuated the Board's restoration of the Veteran's 20 percent rating, effective as of December 1, 1967.  No other rating decision issued in January 2015 was dated on January 13.  On March 10, 2015, the AOJ received correspondence from the Veteran's attorney that stated: "Please consider this letter a Notice of Disagreement [(NOD)] with the rating decision dated January 13, 2015."  The Veteran's attorney went on to indicate the Veteran's desire to "appeal this case to the Board," and stated that "[n]ow that the Veteran's rating has been restored the Veteran seeks entitlement to TDIU dating back to 1999."  

It is unclear to the Board exactly what aspect of the RO's January 13, 2015, decision is being disagreed with, as the decision was merely effectuating the Board's finding of CUE in the 1968 Board decision and restoration of the Veteran's 20 percent rating.  The Board emphasizes that an RO does not have the authority to review any decision made by the Board.  See Winsett v. Principi, 341 F.3d 1329 (Fed Cir. 2003), rehearing and rehearing en banc denied (Sep. 24, 2003), cert. denied, 540 U.S. 1082, 124 S. Ct. 943, 157 L.Ed.2d 758 (2003) (a lower tribunal does not have authority to review a decision by a higher one).  See also Lamb v. Principi, 284 F.3d 1378, 1382 (Fed. Cir. 2002); Smith v. Brown, 35 F.3d 1516, 1526 (Fed. Cir. 1994) (construction of regulation to permit review by RO of a Board decision to be avoided); Donovan v. Gober, 10 Vet. App. 404, 409 (1997) ("an RO must not be placed in the anomalous position of reviewing the decision of the [Board], a superior tribunal").  Accordingly, there can be no appeal of the January 13, 2015 rating decision at the RO level.  The Board notes that, as a seasoned practitioner in Veterans law, the Veteran's attorney is charged with knowledge of what determinations of the RO are appealable.  Notably, and as will be discussed in further detail below, the Veteran's claims file contains multiple filings by the Veteran's attorney that are styled as NODs and/or VA Forms 9/Substantive Appeals, which filings are not in fact as they are characterized to be.  The Board cautions the Veteran's attorney against such a practice, as it leads to unnecessary delays and erroneous adjudications of matters not meant for appeal.  

The decision below addresses the issue of entitlement to an effective date prior to January 31, 2008, for the assignment of a 20 percent evaluation for service-connected residuals of left hip dislocation and left fracture acetabulum, which was certified for appeal to the Board in March 2015.  The remaining issues are addressed in the Remand that follows the decision below and are remanded to the agency of original jurisdiction (AOJ).)

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  By way of an April 2013 rating action, the RO effectuated the Board's grant of a 20 percent evaluation for the Veteran's service-connected residuals of a left hip dislocation and left fracture acetabulum; an effective date of January 31, 2008, was assigned by the RO.

2.  In May 2013, the Veteran filed a NOD as to the April 2013 rating decision, but did not state specifically what aspect of the RO's decision was being contested.

3.  The only aspect of the April 2013 rating decision that is appealable to Board is the effective date assigned, as the remainder of the RO's decision was merely effectuating the Board's grant of a 20 percent rating.

4.  In January 2015, the RO issued a statement of the case (SOC) addressing the issue of entitlement to an effective date prior to January 31, 2008, for the assignment of a 20 percent evaluation for service-connected residuals of a left hip dislocation and left fracture acetabulum.

5.  No document has been received after issuance of the January 2015 SOC that can be construed as a timely substantive appeal as to the issue of entitlement to an effective date prior to January 31, 2008, for the assignment of a 20 percent evaluation for service-connected residuals of a left hip dislocation and left fracture acetabulum, or a timely request for extension of the time limit for filing a substantive appeal as to that issue.


CONCLUSION OF LAW

The appeal concerning the issue of entitlement to an effective date prior to January 31, 2008, for the assignment of a 20 percent evaluation for service-connected residuals of left hip dislocation and left fracture acetabulum is dismissed.  38 U.S.C.A. §§ 7105, 7108 (West 2014); 38 C.F.R. §§ 3.109, 20.200, 20.201, 20.202, 20.302, 20.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a February 2012 decision, the Board awarded an increased rating of 20 percent for the Veteran's service-connected residuals of a left hip dislocation and left fracture acetabulum.  In a rating action dated on April 11, 2013, the RO effectuated the Board's grant of a 20 percent rating, and assigned an effective date of January 31, 2008, for that award.  On May 20, 2013, the RO received from the Veteran's attorney an NOD as to the April 2013 rating decision.  The NOD advised that the Veteran "desires to appeal this case to the Board" and that he "seeks entitlement to TDIU."  The NOD did not reference specifically what aspect of the RO's decision was being contested.  In April 2014, the RO sent to the Veteran a letter acknowledging receipt of his April 2013 NOD.  As discussed in the Introduction, other aspects of the Board's February 2012 decision were appealed to and remanded by the Court.  In its May 2014 action addressing the claims of entitlement to an evaluation in excess of 20 percent disabling for residuals of a left tibia and fibula fracture and entitlement to a TDIU, the Board also acknowledged that the Veteran had filed an NOD as to the April 2013 decision, but stated that an RO decision that merely effectuates a Board decision is not appealable to the Board.  No further communication was received from the Veteran or his attorney regarding the specific nature of his appeal of the April 2013 rating decision, but on January 26, 2015, the RO issued an SOC addressing the issue of entitlement to an effective date prior to January 31, 2008, for the assignment of a 20 percent evaluation for service-connected residuals of left hip dislocation and left fracture acetabulum.  The Board notes that because the effective date of the 20 percent rating was assigned by the RO and not by the Board, it was permissible for the Veteran to file an NOD as to that aspect of the RO's April 2013 decision.  

That same day in January 2015, the RO also issued a supplemental SOC (SSOC) addressing the issues of entitlement to an evaluation in excess of 20 percent disabling for residuals of a left tibia and fibula fracture and to TDIU.  In February 2015, the Veteran's attorney submitted correspondence that was characterized "a VA 9 Appeal in response to the Supplemental Statement of the Case dated January 26, 2015."  (Emphasis added).  In that correspondence, it was stated that "[t]he Veteran continues to seek entitlement to a rating in excess of 20% for residuals of a left tibia and fibula fracture and entitlement to TDIU."  (Emphasis added).  Crucially, there is no reference to the January 2015 SOC, or to the issue of entitlement to an effective date prior to January 31, 2008, for the assignment of a 20 percent evaluation for service-connected residuals of left hip dislocation and left fracture acetabulum.  Further, no other correspondence received since the issuance of the January 2015 SOC contains any indication that the Veteran desired to continued his appeal of the issue of entitlement to an effective date prior to January 31, 2008, for the assignment of a 20 percent evaluation for service-connected residuals of left hip dislocation and left fracture acetabulum.  Despite the fact that no Substantive Appeal as to the effective date issue had been filed, the issue of entitlement to an effective date prior to January 31, 2008, for the assignment of a 20 percent evaluation for service-connected residuals of left hip dislocation and left fracture acetabulum, the matter was certified for appeal to the Board by the AOJ in March 2015.  

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200 (2015).  A Substantive Appeal consists of either a properly completed VA Form 9 or of correspondence containing the necessary information.  If the SOC and any prior SSOCs addressed several issues, the Substantive Appeal must either indicate that all of the issues presented in applicable SOCs and supplemental SOCs are being appealed or must specify the particular issues being appealed.  It should also set out specific arguments related to errors of fact or law made by the AOJ in reaching the determination being appealed.  See 38 C.F.R. § 20.202 (2015).  Applicable regulatory authority requires that a Substantive Appeal must be filed within 60 days after mailing of the SOC, or within the remainder of the one year period from the mailing of notification of the determination being appealed.   See 38 C.F.R. § 20.302 (2015).  Extensions of time for filing a Substantive Appeal may be granted for good cause.  See 38 C.F.R. § 20.303 (2015).  A request for such an extension must be made prior to the time limit for filing the Substantive Appeal.  Id.

Failure to file a timely Substantive Appeal "does not automatically foreclose an appeal, render a claim final, or deprive the [Board] of jurisdiction."  Rowell v. Principi, 4 Vet. App. 9, 17 (1993).  Indeed, the doctrine of equitable tolling is applicable to the time limit to file a Substantive Appeal.  Hunt v. Nicholson, 20 Vet. App. 519, 524-25 (2006).  Further, the Court has held "that VA may waive its objection to an untimely Substantive Appeal."  Percy v. Shinseki, 23 Vet. App. at 42.  If a claimant does not file a timely Substantive Appeal and VA does not waive the timeliness requirement, however, then "the Board may decline to exercise jurisdiction over the matter."  Id. at 43 (citing Roy v. Brown, 5 Vet.App. 554, 555 (1993)).

The Board notes that it may address questions pertaining to its jurisdictional authority to review a particular case, including, but not limited to, determining whether NODs and Substantive Appeals are adequate and timely, at any stage in a proceeding before it, regardless of whether the agency of original jurisdiction addressed such question.  38 C.F.R. § 20.101(d) (2015).  When the Board, on its own initiative, raises a question as to a potential jurisdictional defect, all parties to the proceeding and their representative, if any, will be given notice of the potential jurisdictional defect and granted a period of 60 days following the date on which such notice is mailed to present written argument and additional evidence relevant to jurisdiction and to request a hearing to present oral argument on the jurisdictional question.  Id.  The Board may dismiss any case over which it determines it does not have jurisdiction.  Id. 

On November 19, 2015, the Board sent to the Veteran and his attorney a letter informing them that the Board was going to consider whether a Substantive Appeal had been filed as to the issue of entitlement to an effective date prior to January 31, 2008, for the assignment of a 20 percent evaluation for service-connected residuals of left hip dislocation and left fracture acetabulum.  The letter informed the Veteran that he had 60 days following the date on which the letter was sent to present written argument and additional evidence relevant to jurisdiction and to request a hearing to present oral argument on the jurisdictional question.  The 60-day period has expired without any additional argument or evidence presented by the Veteran or his attorney.

In the instant case, the Veteran failed altogether to file either a VA Form 9 or any other similar communication that could be construed as a Substantive Appeal as to the issue of entitlement to an effective date prior to January 31, 2008, for the assignment of a 20 percent evaluation for service-connected residuals of left hip dislocation and left fracture acetabulum.  Indeed, it seems clear from the communications received after issuance of the January 2015 SOC addressing such issue that the only matters that are being appealed are entitlement to a rating in excess of 20 percent for residuals of a left tibia and fibula fracture and entitlement to TDIU.  The Board further notes that there are no communications prior to or following the expiration of the appeal period for the January 2015 SOC that could be construed as a request for extension of time to file a substantive appeal.  See 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303.  Indeed, as noted above, neither the Veteran nor his representative filed a response to the Board's November 2015 letter notifying them that a Substantive Appeal had not been filed.  In sum, because the claims folder does not contain a timely (or untimely) Substantive Appeal as to the issue of entitlement to an effective date prior to January 31, 2008, for the assignment of a 20 percent evaluation for service-connected residuals of left hip dislocation and left fracture acetabulum, or a timely request for extension to file the same, the Board does not have jurisdiction to consider the claim, and the appeal as to that issue is dismissed.  

In this regard, the Board cautions the Veteran's attorney against mislabeling filings as NODs and Substantive Appeals.  The mischaracterization of numerous filings in this case served only to delay adjudication of the Veteran's claims of entitlement to an evaluation in excess of 20 percent disabling for residuals of a left tibia and fibula fracture and to TDIU, which is especially unfortunate where, as here, the Veteran's appeal has been advanced on the docket.


ORDER

The appeal as to the issue of entitlement to an effective date prior to January 31, 2008, for the assignment of a 20 percent evaluation for service-connected residuals of left hip dislocation and left fracture acetabulum is dismissed.


REMAND

Regarding the Veteran's claim of entitlement to a rating in excess of 20 percent for residuals of a left tibia and fibula fracture, the Board notes that in the February 2012 decision denying a higher rating, the Board determined that the evidence failed to establish that the Veteran's disability was manifested by a marked knee or ankle disability, such that a 30 percent rating could be assigned under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262.  The Board also considered whether the Veteran would be entitled to a higher disability evaluation under any other avenue including by separately rating his disabilities under DCs specific to the ankle and the knee, but found that he would not.  In appealing the issue to the Court, the Veteran's attorney argued that the Board erred in failing to consider whether the Veteran would be entitled to separate ratings under DC 5262, arguing that the rating criteria for tibia and fibula malunion are disjunctive and could apply to malunion of the tibia and fibula with a certain degree of knee disability or to malunion of the tibia and fibula with a certain degree of ankle disability.  In remanding the matter, the Court noted that a review of the record showed that the Veteran has problems associated with his knee and with his ankle as a result of his leg impairment.  The Court determined, therefore, that because the Veteran's "leg impairment could manifest in both a knee disability and an ankle disability the Board should have considered the possibility of separate disability ratings under [DC] 5262."

In May 2014, the Board remanded the increased rating matter for further development.  Specifically, the Board ordered the AOJ to afford the Veteran a new VA examination to determine the current severity of his service-connected residuals of a left tibia and fibula fracture.  The Board requested that the examiner, among other things, discuss whether the Veteran's residuals cause slight, moderate, or marked knee or ankle disability.  The Veteran was examined in August 2014.  Upon review of the examination report, the Board finds that the information contained therein is not sufficient for the Board to evaluate the Veteran's claim, especially in light of the Court's directive to consider the possibility of whether separate ratings for knee and ankle involvement are warranted under DC 5262.  Indeed, as argued by the Veteran's attorney in his February 2015 correspondence mischaracterized "a VA 9 Appeal," the August 2014 VA examination assessed only the functional impairment of the Veteran's knees and left hip.  Further, although the report of a VA examination conducted in November 2014 contains some findings relevant to the ankle, that examination was not conducted for purposes of determining whether there is any residual disability of the ankle related to the Veteran's previous fracture of the left proximal tibia and fibula.  Accordingly, the Board finds is necessary to again remand the issue of entitlement to a rating in excess of 20 percent for residuals of a left tibia and fibula fracture for further development in accordance with the remand directives set forth below.

In addition to seeking a higher rating for residuals of a left tibia and fibula fracture, the Veteran also seeks entitlement to TDIU, asserting that he has not worked since 1999 and that he is unable to secure or maintain substantially gainful employment on account of the severity of his service connected disabilities.  (In addition to residuals of a left tibia and fibula fracture, the Veteran is service-connected for lumbosacral strain, residuals of a left hip dislocation, and a tender scar over the tibia.)
A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).  

In the instant case, the Veteran fails to meet threshold rating requirements of 38 C.F.R. § 4.16(a), as his combined disability rating is only 50 percent.  See 38 C.F.R. § 4.25.  Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").

The Veteran has submitted a private vocational assessment and addendum opinion wherein the vocational consultant concluded that the Veteran's service-connected orthopedic disabilities made ambulation difficult, which would render him physically incapable of performing any job beyond the sedentary exertion level.  The vocational consultant went on to state that the Veteran does not have the skills, education, or clerical aptitude necessary for sedentary occupations and that his inability to sit for extended periods would be equally problematic in a sedentary job setting.

Overall, the Board finds there is an indication in the evidence of record that the Veteran's service-connected disabilities would significantly interfere with his ability to maintain or obtain substantially gainful employment.  The Board, therefore, will remand the claim for entitlement to TDIU for referral to the Director of Compensation Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extra-schedular basis.  
Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Refer to the Director of Compensation Service the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  (Should the Director indicate that further evidentiary development is required, such development should be undertaken.)  

2.  Schedule the Veteran for a VA examination in connection with his claim for an increased evaluation of his service-connected residuals of a left tibia and fibula fracture.   All appropriate tests and studies should be performed, to include range or motion testing for the left knee and left ankle, and all clinical findings should be reported in detail.

The examiner should be asked to provide a complete assessment of the nature of the Veteran's service-connected connected residuals of a left tibia and fibula fracture, to include identifying all left knee and left ankle symptoms, disorders, and disabilities that can be considered a residual attributable to the Veteran's previous left tibia and fibula.  This should be based on a both a review of the record and physical examination of the Veteran, and the examiner must provide findings for both the knee and the ankle.  If the examiner determines that any knee or ankle symptoms, to include such things as pain and limitation of motion, are attributable to a cause other than the prior left tibia and fibula fracture, to include such things as the Veteran's diagnosed rheumatoid and osteoarthritis and/or degenerative joint disease, the examiner should so state.  

The examiner should then classify any knee and/or ankle symptom, disorder, or disability that can be considered a residual attributable to the Veteran's previous left tibia and fibula as "slight," "moderate," or "marked."  The examiner must provide separate findings for both the left knee and left ankle.

3.  The AOJ should review all examination and opinion reports to ensure that they comply with this remand and the questions presented in the request.  In particular, the AOJ must ensure that the VA examiner has set forth all left knee and left ankle symptoms, disorders, and disabilities that can be considered a residual attributable to the Veteran's previous left tibia and fibula fracture and has provided separate findings for the Veteran's left knee and left ankle.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues on appeal.  As part of its readjudication of the Veteran's increased rating claim, the AOJ should consider the possibility of separate disability ratings for involvement of the knee and the ankle under DC 5262.  If an increased rating is awarded and the Veteran meets the schedular requirements for TDIU, the AOJ should consider whether TDIU is warranted in accordance with 38 C.F.R. § 4.16a.  If the benefit sought is not granted the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


